Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (JPH04-222215) in view of Boiocchi et al. (EP 09089329).
Regarding claims 11-12, 14, 16-25, 27 and 29-30, Tanaka et al. teach a rubberized reinforcing ply for articles for tires such as a carcass made of elastomeric material wherein the reinforcing ply comprises a multitude of strength members wherein each strength member consists of at least one twisted multifilament yarn composed of polyethylene terephthalate (PET) wherein the multifilament yarn has a crystallinity is 55% or more and has a birefringence ∆n of 0.12 or more and the rubberized material has a thickness D [0033 and 0052]. As set forth in prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Although Tanaka et al. does not disclose the method of measuring the crystallinity, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method of measuring the crystallinity and given that Tanaka et al. meets the requirements of the claimed article, Tanaka et al. clearly meet the requirements of present claims article.
Tanaka et al. are silent regarding the claimed yarn count, parallel spaced apart arrangement, density of the strength members, twist rate and twist factor. However, Boiocchi et al. teach strength members arranged in parallel and spaced apart with a yarn count of 420-840 dtex for pneumatic vehicle tires with each of the strength members being a textile cord consisting of at least two mutually twisted polyethylene terephthalate multifilament yarns  with the strength members arranged in the ply at a density of at not less than 125 epdm and with the multifilament yarns having a twist rate of 480 tpm (48 tpdm) in order to increase mechanical strength and 
The previous combination is silent regarding the claimed ultimate tensile strength and elongation at break as claimed. However, given the previous combination teaches such a similar article made of such similar materials in such a similar fashion with such similar properties including birefringence and crystallinity, the claimed ultimate tensile strength and elongation at break is necessarily inherent. Further, the present specification teaches the ultimate tensile strength is achieved with the yarn count as claimed which is taught by Boiocchi et al. and the birefringence and crystallinity which is taught by Tanaka et al. 
Regarding claims 13 and 26, The previous combination is silent regarding the claimed and hot shrinkage. However, given the previous combination teaches such a similar article made of such similar materials in such a similar fashion with such similar properties including birefringence and crystallinity, the claimed hot shrinkage is necessarily inherent. 
Regarding claims 15 and 28, Tanaka et al. are silent regarding the claimed linear density-based rubberization thickness GD. However, Boiocchi et al. teach rubberization 

Art Cited but not used in Rejection
CN 104494169 teaches polyester fiber used in tire construction with denier similar to that claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Shawn Mckinnon/
Examiner, Art Unit 1789